Case: 09-50438     Document: 00511091091          Page: 1    Date Filed: 04/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 26, 2010
                                     No. 09-50438
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HENRY CHARLES KNEZEK, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-3116-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Henry Charles Knezek, Jr., appeals his conviction
and 48-month prison sentence for failure to register as a sex offender as required
by the Sex Offender Registration and Notification Act (SORNA), 18 U.S.C. §
2250(a). Knezek contends that his conviction should be reversed because there
was insufficient evidence to establish that he knowingly violated SORNA. He
also asserts that (1) his conviction violates due process because no state has
implemented SORNA, (2) Congress lacked the authority under the Commerce

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50438    Document: 00511091091 Page: 2         Date Filed: 04/26/2010
                                 No. 09-50438

Clause to enact SORNA, and (3) he was denied due process because he did not
have actual notice of SORNA’s requirements.
      To sustain a criminal conviction for a violation pursuant § 2250, the
government had to prove that Knezek (1) was required to register under
SORNA, (2) traveled in interstate or foreign commerce, and (3) “knowingly
fail[ed] to register or update a registration as required by [SORNA].” See § 2250.
Knezek insists that the plain language of the statute makes clear that the term
“knowingly” applies not only to failure either to register or update a registration,
but also to the specific requirements of SORNA. He argues that because he was
not notified of the specific provisions of SORNA, the government could not prove
that he “knowingly” failed to register.
      In United States v. Whaley, 577 F.3d 254, 262 & n.6 (5th Cir. 2009), we
rejected a similar argument, noting that ignorance of the law is not a defense
and that the statute contains “‘no language requiring specific intent or willful
failure to register such that [the defendant] must know his failure to register
violated federal law.’” Whaley, 577 F.3d at 262 & n.6 (5th Cir. 2009)(quoting
United States v. Gould, 568 F.3d 459, 468 (4th Cir. 2009)). As the government
was not required to prove Knezek knew that he violated SORNA, and as the
evidence presented at trial supported a finding that Knezek knowingly failed to
register, his challenge to the sufficiency of the evidence is without merit.
      We also reject Knezek’s contention that, because SORNA has not been
implemented by any state, his conviction violates due process. See United States
v. Heth, 596 F.3d 255, 258-60 & n.3 (5th Cir. 2010). Finally, as Knezek concedes,
his contention that Congress lacked authority to enact SORNA and that lack of
notice of SORNA violates due process are foreclosed. See Whaley, 577 F.3d at
261-62 (5th Cir. 2009). The judgment of the district court is AFFIRMED.




                                          2